On motion for rehearing the following opinion was filed July 3, 1903. Rehearing denied:
Holcomb, J.
In this application for a rehearing by the plaintiff in error, some objections are presented to the opinion last filed, in which a former judgment of affirmance was adhered, to. Modern Woodmen of America v. Colman, ante, p. 660. Most of the propositions urged as grounds for granting a rehearing have, we think, been fully discussed and correctly disposed of in the opinion last filed. While it is urged that the opinion in the case at bar is in conflict .with the principles controlling in the cases of Field v. National Council of K. & L. of S., 64 Neb. 226, and Royal Highlanders v. Scovill, 66 Neb. 213, we entertain the view, as pointed out in the opinion in this case, that the cases referred to are readily distinguishable and that there *666exists no inconsistency or conflict of a substantial character between these several cases. Upon the main points decided in the present case, it is not to be denied that there is a conflict of authority between the holdings in this and other jurisdictions. This is especially noticeable by reference to some of the recent decisions of the federal courts where kindred questions were under consideration and determined. Northern Assurance Co. of London v. Grand View Building Ass’n, 183 U. S. 308, and Modern Woodmen of America v. Tevis, 117 Fed. 369. This court, however, after mature consideration, has chosen to adhere to the rule as announced by a long and unbroken line of decisions in this state, notwithstanding some other courts have recently adopted a contrary doctrine. Hartford Fire Ins. Co. v. Landfare, 63 Neb. 559; Hunt v. State Ins. Co., 66 Neb. 121. This rule, so far as this jurisdiction is concerned, may now be considered as too firmly established to admit of further discussion.
Our attention is also challenged to certain portions of the opinion formulated by the commissioner wherein it is suggested that the language used does an injustice to the plaintiff in error and the business.in which it is engaged, and that these remarks of the commissioner, which are sanctioned by the court, are an animadversion, not properly a part of or belonging to the opinion, and for these reasons they should be eliminated therefrom.
The objectionable portion of the opinion is as follows:
“Finally it is earnestly insisted that inasmuch as the plaintiff in error is a mutual benevolent association, it should not be held to the same strict rules as respects forfeitures and the waiver of them, as are applicable between regular insurance companies and their policy holders. This consideration would appeal to us with greater force if these principles of mutuality and benevolence more frequently survived the holders of certificates, and were uniformly regarded by the associations as being applicable to, and as including, the persons named a,s beneficiaries. A charitable organization which collects its funds with *667avidity, but is astute in finding excuses for not bestowing them upon the designated objects of its bounty, is not entitled to any exclusive or special consideration at the hands of the court. The enormous volume of litigation with which associations of this kind have flooded the country and the extremely technical character of their defenses, ifTmany cases, to actions upon their beneficiary certificates are a sufficient commentary upon an appeal for tender consideration by the judiciary.”
These remarks were apparently called forth by what was said in briefs of counsel for plaintiff in error. While it is insisted that nothing was advanced in briefs warranting the remarks complained of, it is at once apparent that otherwise they have no legitimate bearing on the decision rendered and at most, we think, can be regarded as voicing only the individual views of the writer of the opinion. The commissioner deemed it proper to speak as he did in meeting an argument which he regarded as having been advanced, by counsel in their briefs. The remarks do not bear directly on any of the essential legal propositions discussed and decided. By reference, to the syllabus, which mentions the points decided, and on which the judgment was based, it will be observed that none refer to the discussion indulged in to which exceptions are taken. It must be at once apparent to all that the court is not committed to all that may be said arguendo by one formulating an opinion. Much that is said by way of argument and even in stating a legal proposition must necessarily be left in a great measure to the individual judgment and discretion of the author of the opinion. The views of the commissioner, w expressed in the excerpt we have herein copied, should not be understood -as reflecting the views of the court, nor that it is committed to- the statements contained therein. The essential points discussed necessary to a decision in the case were accepted and adopted as a correct exposition of the law. That which was said by the commissioner in ansAver apparently, to propositions advanced by counsel should not be taken as *668expressing other than the inu hlual views of the writer and is not binding on the court, nor does it wish to be understood as indorsing the same. The rule adopted in the case of Williams v. Miles, ante, p. 479, is applicable here.
The motion for a rehearing is
Denied,